Citation Nr: 1434663	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, with erectile dysfunction, and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from April 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2012 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, with erectile dysfunction.  

In August 2013, the Veteran appeared at Board videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In September 2013 and February 2014, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's current hypertension began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected diabetes mellitus and PTSD.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, with erectile dysfunction, and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2011 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a July 2014 statement of the case.  

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in August 2011, October 2012, September 2013, and May 2014.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is service-connected for diabetes mellitus, with erectile dysfunction, and for PTSD.  He is also service-connected for peripheral neuropathy of the right foot; peripheral neuropathy of the left foot; and for tinnitus.  The Veteran contends that he has hypertension that is related to service or, alternatively, that is related to his service-connected diabetes mellitus, with erectile dysfunction, and/or PTSD.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of hypertension or any elevated blood pressure readings.  On a medical history form at the time of the January 1970 separation examination, the Veteran apparently checked that he had high or low blood pressure.  There appears to be another check, in a different color ink, that he did not have high or low blood pressure.  The reviewing examiner did not refer to high or low blood pressure, or to hypertension.  Additionally, on another medical history form, apparently filled out on that same day, the Veteran checked that he did not have high or low blood pressure.  The reviewing examiner's comments were the same and did not refer to high or low blood pressure, or to hypertension.  The objective separation examination report, with a date of January 1970, which was crossed out and listed as February 1970, noted that the Veteran's blood pressure reading was 138/70.  There were notations that the Veteran's heart and vascular system were normal.  

Post-service VA treatment records show treatment for disorders including hypertension.  

An August 2011 VA diabetes mellitus examination report provided a diagnosis of diabetes mellitus, type II.  The examiner indicated that the Veteran did not have disorders, such as hypertension, that were as likely as not (at least a 50 percent probability) due to his service-connected diabetes mellitus, with erectile dysfunction.  The examiner also noted that the Veteran's service-connected diabetes mellitus, with erectile dysfunction, had not at least as likely as not permanently aggravated other conditions, including hypertension.  

An October 2012 VA diabetes mellitus examination report included a notation that the Veteran's claim file had been reviewed.  The diagnosis was diabetes mellitus, type II.  The examiner indicated that the Veteran did not have disorders, such as hypertension, that were at least as likely as not due to his service-connected diabetes mellitus, with erectile dysfunction.  The examiner also maintained that the Veteran's service-connected diabetes mellitus, with erectile dysfunction, had not at least as likely as not permanently aggravated other conditions, including hypertension.  

A September 2013 VA hypertension examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he did not have any treatment for hypertension prior to or during service.  He believed he was diagnosed with hypertension by his private physician approximately twenty years earlier; possibly 1993.  The Veteran estimated that he did not go to a physician for approximately ten to fifteen years initially after service even though he had health insurance.  At the time of a physical examination prior to being hired at Pratt and Whitney, where he had worked for forty years, he was told that he had borderline blood pressure, but hypertension was not diagnosed.  He started to go to a community physician in the 1980s due to the onset of headaches and was diagnosed with hypertension in that timeframe.  He was later diagnosed with diabetes mellitus, type 2, but that he did not recall how long such diagnosis was after his diagnosis of hypertension.  

The examiner noted that the Veteran was first seen at a VA facility in 2010 and that he had already been diagnosed with hypertension and diabetes mellitus, type 2.  The examiner indicated that the Veteran was diagnosed with PTSD in June 2010, and erectile dysfunction in September 2009.  It was reported that the Veteran stated that his PTSD was well controlled as long as he was taking his medications.  

The diagnosis was hypertension.  The examiner concluded that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner stated that a the Veteran's enlistment and separation examination reports were silent for hypertension.  There was no objective evidence of hypertension due to service, or within one year of the Veteran's discharge from service.  

The examiner also indicated that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of his service connected conditions.  The examiner, after discussion of a medical treatise, indicated that the Veteran had no evidence of proteinuria and that, therefore, his hypertension was more likely essential and less likely due to his diabetes mellitus, type II.  The examiner stated that such was the likely reason that the Veteran's hypertension was not discussed previously as a possible complication of his diabetes mellitus, type II.  

The examiner reported that the Veteran had been on a stable medication regimen for his hypertension since he started his care at a VA facility in 2010.  The examiner stated that there was no objective evidence that the Veteran's PTSD had resulted in sustained elevation of his blood pressure given his stable blood pressure regime and his reasonably controlled blood pressure.  The examiner maintained that the Veteran's erectile dysfunction, which was associated with his diabetes mellitus, type II, was unlikely the cause of his essential hypertension given the onset of the erectile dysfunction condition many years after the onset of his hypertension.  

The examiner further indicated that there was no objective evidence of any aggravation of the Veteran's hypertension by his PTSD and erectile dysfunction.  It was noted that Prazosin (an alpha blocker) that was used to treat the Veteran's PTSD and the medication for treatment of the Veteran's erectile dysfunction (a PDE inhibitor) would most likely lower his blood pressure.  

A May 2014 VA hypertension examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that hat he did not have hypertension prior to, or during, his military service.  He stated that he was diagnosed with hypertension and started on medication twenty years earlier by his personal physician, but he did not recall the exact year.  The Veteran indicated that he was diagnosed with diabetes mellitus about ten to twelve years earlier.  

The examiner reported that the VA treatment records showed that the Veteran's blood pressure was treated with three medications and that he also was taking Prazosin for PTSD, which could affect his blood pressure by lowering it.  The examiner stated that the Veteran's VA treatment records indicated that his systolic blood pressure had shown some variation in the previous years, with values as high as 150.  Since 2013, the Veteran's blood pressure had remained essentially stable without requiring a change in his medications.  The Veteran's VA treatment records showed that he was diagnosed with diabetes mellitus, type II, in 2004, and he had no micro albuminuria or diabetic nephropathy.  The Veteran was diagnosed with PTSD in June 2010, and was currently treated with Prazosin for nightmares and to help him sleep.  It was noted that the Veteran reported that his PTSD symptoms were fairly well controlled.  The examiner maintained that the Veteran was diagnosed with erectile dysfunction in September 2010.  The Veteran's service treatment records did not show a diagnosis of hypertension or elevated blood pressure readings during service.  The Veteran's separation examination showed a blood pressure reading of 138/70.  There were no treatment records available which documented how and when the diagnosis of hypertension was made.  

The diagnosis was hypertension.  The examiner concluded that the Veteran's hypertension was not related to, and did not have its onset during his period of service.  The service treatment records did not show a diagnosis of hypertension or elevated blood pressure readings.  The claim file did not show a diagnosis of hypertension within a short time after he separated from the military and the Veteran dated his diagnosis of hypertension to around 1994.  The examiner maintained that there was no objective evidence that the Veteran's hypertension was related to his military service.  The examiner reported that the Veteran's hypertension was likely due to essential or primary hypertension, which meant high blood pressure with no obvious underlying medical cause.  

The examiner indicated that the Veteran's diabetes mellitus, with erectile dysfunction, did not cause or aggravated his hypertension.  The examiner stated that the Veteran reported that his diagnosis of hypertension preceded his diagnosis of diabetes mellitus` by about eight to ten years, so the diabetes mellitus could not have caused the hypertension.  It was noted that the Veteran did not have diabetic nephropathy or microalbuminuria, conditions which could cause or aggravate hypertension.  The examiner maintained that the Veteran's hypertension had been essentially controlled with the same medication regimen over past years, and that there was no objective evidence that his hypertension had been permanently aggravated.  

The examiner remarked that there was no evidence in the medical literature that erectile dysfunction caused or could aggravate hypertension; the relationship between erectile dysfunction and hypertension was that hypertension medications could cause erectile dysfunction and not the opposite.  

The examiner concluded that the Veteran's PTSD did not cause or aggravate his hypertension.  The examiner indicated that, while it had been documented that blood pressure could sometimes rise under a high emotional state, such referred to a transient elevation in response to stress and not to a permanent aggravation.  While blood pressure could vary from moment to moment, such did not mean a permanent aggravation.  The examiner maintained that there was no objective evidence that the Veteran's PTSD had resulted in a sustained elevation of his blood pressure.  The examiner stated that the Veteran's hypertension had been essentially controlled with the same medication regime over the previous years and there was no objective evidence that his hypertension had been permanently aggravated.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran has been afforded several VA examinations that address the etiology of his hypertension.  August 2011 and October 2012 VA diabetes mellitus examination reports, as well as a September 2013 VA hypertension examination report, all include negative opinions as to the Veteran's claim.  The Board finds, however, that the opinions provided pursuant to those examinations are all deficient in some respects.  

As to the August 2011 VA examination report, the examiner did not address whether the Veteran's hypertension was related to his period of service.  Additionally, the examiner did not provide any rationale for his opinion that the Veteran's hypertension was neither due to, nor aggravated by, his service-connected diabetes mellitus with erectile dysfunction.  There is no indication that the examiner reviewed the Veteran's claim file and the examiner did not address whether there was any relationship between the Veteran's service-connected PTSD and his hypertension.  

As to the October 2012 VA diabetes mellitus examination report, although the Veteran's claim file was apparently reviewed, the examiner did not provide any rationale for his conclusion that the Veteran's hypertension was neither due to, nor aggravated by, his service-connected diabetes mellitus with erectile dysfunction.  The examiner also did not address whether the Veteran's hypertension was related to his period of service or whether there was any relationship between the Veteran's service-connected PTSD and his hypertension.  

In regard to the September 2013 VA hypertension examination, the examiner did not specifically address whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  

The examiner who provided opinions pursuant to the May 2014 VA hypertension examination report specifically discussed the Veteran's medical history in detail and provided cogent rationales for her opinions.  She specifically concluded that the Veteran's hypertension was not related to, and did not have its onset during, his period of service.  The examiner also found that the Veteran's service-connected diabetes mellitus, erectile dysfunction, and PTSD did not did not cause or aggravate his hypertension.  The Board finds that her opinions are the most probative evidence of record in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The probative medical evidence is against a finding that the Veteran's current hypertension is related to his period of service as it began years after his period of service, without relationship to any incident of service.  Additionally, the probative medical evidence is against a finding that the Veteran's current hypertension was caused or worsened by his service-connected diabetes mellitus with erectile dysfunction, and/or PTSD.  

The Veteran has asserted that his claimed hypertension had its onset during his period of service, or is related to his service-connected diabetes mellitus with erectile dysfunction, and PTSD.  Although the Veteran is competent to report that he had symptoms he felt were related to hypertension during service or since service, he is not competent to diagnose his claimed hypertension as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Similarly, the Veteran is not competent to provide a medical nexus, and his lay assertions do not constitute probative evidence as to either a diagnosis or a nexus. 

No medical opinion from a physician has related hypertension to the Veteran's period of service, or to his service-connected diabetes mellitus with erectile dysfunction, or PTSD.  In fact, all of the opinions by VA examiner are negative regarding nexus.



The preponderance of the evidence is against the claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction, and PTSD; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction, and PTSD, is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


